
	

114 HR 389 IH: Fairness in Taxation Act of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 389
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Ms. Schakowsky (for herself, Mr. Conyers, Mr. Cummings, Mr. Ellison, Mr. Grijalva, Mr. Gutiérrez, Ms. Lee, Mr. McDermott, Mr. Nadler, and Ms. Norton) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose increased rates of tax with respect to
			 taxpayers with more than $1,000,000 taxable income, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Fairness in Taxation Act of 2015. 2.Increased tax rates for taxpayers with more than $1,000,000 taxable income (a)In general (1)Married individuals filing joint returns and surviving spousesThe table contained in subsection (a) of section 1 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						
								If taxable income is:The tax is:
							
								Not over $17,85010% of taxable income.
								Over $17,850 but not over $72,500$1,785, plus 15% of the excess over $17,850.
								Over $72,500 but not over $146,400$9,982.50, plus 25% of the excess over $72,500.
								Over $146,400 but not over $223,050$28,457.50, plus 28% of the excess over $146,400.
								Over $223,050 but not over $398,350$49,919.50, plus 33% of the excess over $223,050. 
								Over $398,350 but not over $450,000$107,768.50, plus 35% of the excess over $398,350.
								Over $450,000 but not over $1,000,000$125,846, plus 39.6% of the excess over $450,000.
								Over $1,000,000 but not over $10,000,000$343,646, plus 45% of the excess over $1,000,000.
								Over $10,000,000 but not over $20,000,000$4,393,646, plus 46% of the excess over $10,000,000.
								Over $20,000,000 but not over $100,000,000$8,993,646, plus 47% of the excess over $20,000,000.
								Over $100,000,000 but not over $1,000,000,000$46,593,646, plus 48% of the excess over $100,000,000. 
								Over $1,000,000,000$478,593,646, plus 49% over the excess over $1,000,000,000.
 (2)Heads of householdThe table contained in subsection (b) of section 1 of such Code is amended to read as follows:   If taxable income is:The tax is:  Not over $12,75010% of taxable income. Over $12,750 but not over $48,600 $1,275, plus 15% of the excess over $12,750. Over $48,600 but not over $125,450$6,652.50, plus 25% of the excess over $48,600.  Over $125,450 but not over $203,150$25,865, plus 28% of the excess over $125,450. Over $203,150 but not over $398,350$47,621, plus 33% of the excess over $203,150.  Over $398,350 but not over $425,000$112,037, plus 35% of the excess over $398,350. Over $425,000 but not over $1,000,000$121,364.50, plus 39.6% of the excess over $425,000.  Over $1,000,000 but not over $10,000,000$349,064.50, plus 45% of the excess over $1,000,000. Over $10,000,000 but not over $20,000,000$4,399,064.50, plus 46% of the excess over $10,000,000. Over $20,000,000 but not over $100,000,000$8,999,064.50, plus 47% of the excess over $20,000,000. Over $100,000,000 but not over $1,000,000,000$46,599,064.50, plus 48% of the excess over $100,000,000. Over $1,000,000,000$478,599,064.50, plus 49% of the excess over $1,000,000,000. (3)Unmarried individuals (other than surviving spouses and heads of households)The table contained in subsection (c) of section 1 of such Code is amended to read as follows:
					
						
								If taxable income is:The tax is:
							
								Not over $8,92510% of taxable income. 
								Over $8,925 but not over $36,250$892.50, plus 15% of the excess over $8,925. 
								Over $36,250 but not over $87,850$4,991.25, plus 25% of the excess over $36,250. 
								Over $87,850 but not over $183,250$17,891.25, plus 28% of the excess over $87,850.
								Over $183,250 but not over $398,350$44,603.25, plus 33% of the excess over $183,250. 
								Over $398,350 but not over $400,000$115,586.25, plus 35% of the excess over $398,350.
								Over $400,000 but not over $1,000,000$116,163.75, plus 39.6% of the excess over $400,000.
								Over $1,000,000 but not over $10,000,000$353,763.75, plus 45% of the excess over $1,000,000.
								Over $10,000,000 but not over $20,000,000$4,403,763.75, plus 46% of the excess over $10,000,000.
								Over $20,000,000 but not over $100,000,000$9,003,763.75, plus 47% of the excess over $20,000,000.
								Over $100,000,000 but not over $1,000,000,000$46,603,763.75, plus 48% of the excess over $100,000,000.
								Over $1,000,000,000$478,603,763.75, plus 49% of the excess over $1,000,000,000.
 (4)Married individuals filing separate returnsThe table contained in subsection (d) of section 1 of such Code is amended to read as follows:   If taxable income is:The tax is:  Not over $8,92510% of taxable income.  Over $8,925 but not over $36,250$892.50, plus 15% of the excess over $8,925. Over $36,250 but not over $73,200$4,991.25, plus 25% of the excess over $36,250. Over $73,200 but not over $111,525$14,228.75, plus 28% of the excess over $73,200. Over $111,525 but not over $199,175$24,959.75, plus 33% of the excess over $111,525. Over $199,175 but not over $225,000$53,884.25, plus 35% of the excess over $199,175  Over $225,000 but not over $500,000 $62,923, plus 39.6% of the excess over $225,000. Over $500,000 but not over $5,000,000$171,823, plus 45% of the excess over $500,000. Over $5,000,000 but not over $10,000,000$2,196,823, plus 46% of the excess over $5,000,000.  Over $10,000,000 but not over $50,000,000$4,496,823, plus 47% of the excess over $10,000,000. Over $50,000,000 but not over $500,000,000$23,296,823, plus 48% of the excess over $50,000,000. Over $500,000,000$239,296,823, plus 49% of the excess over $500,000,000. (5)Inflation adjustmentSubsection (f) of section 1 of such Code is amended by adding at the end the following new paragraph:
					
 (9)Special rule for taxable years beginning after 2015In prescribing the tables under paragraph (1) which apply with respect to taxable years beginning in a calendar year after 2015, the cost-of-living adjustment under paragraph (3) shall be determined by substituting 2014 for 1992 in subparagraph (B) thereof..
 (6)Conforming amendmentSection 1 of such Code is amended by striking subsection (i). (b)Recapture of lower capital gains rates for individuals subject to added rate brackets (1)In generalSection 1 of such Code is amended by adding at the end the following new subsection:
					
						(j)Special rule for capital gains in case of taxable income subject to at least 45-Percent rate
 bracketIf for the taxable year a taxpayer has taxable income in excess of the minimum dollar amount for the 45-percent rate bracket and has a net capital gain, then—
 (1)the tax imposed by this section for the taxable year with respect to such excess shall be determined without regard to subsection (h), and
 (2)the amount of net capital gain of the taxpayer taken into account for the taxable year under subsection (h) shall be reduced by the lesser of—
 (A)such excess, or (B)the net capital gain for the taxable year.Any reduction in net capital gain under the preceding sentence shall be allocated between adjusted
			 net capital gain, unrecaptured 1250 gain, and section 1202 gain in amounts
			 proportionate to the amounts of each such gain. Any term used in this
			 subsection which is also used in subsection (h) shall have the meaning
			 given such term in subsection (h)..
 (2)Conforming amendmentParagraph (1) of section 1(h) of such Code is amended by striking If a taxpayer has and inserting Except to the extent provided in subsection (j), if a taxpayer has. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
